Hamm, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board which found that he made “ a wilful false statement ” for the purpose of obtaining benefits (Labor Law, § 594). The claimant does not dispute that he worked fo"r hours on November 25, 1963, or that by placing “ N ” in a box on a form provided, he certified that he had not worked on that day. He offered the explanation that he understood it to be unnecessary to indicate any work when he worked for less than a full day and on this appeal urges that “the charge of making a wilfully false statement was never proved or established”. As the board’s findings were supported by substantial evidence, we are without authority to disturb the determination (Labor Law, § 623; Matter of Jouravel [Catherwood], 13 A D 2d 863; Matter of Bailey [Catherwood], 18 A D 2d 727). Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.